Title: To Benjamin Franklin from the Marquise de Saint-Auban, [before 22 December 1781?]
From: Saint-Auban, Jacques-Antoine Baratier de
To: Franklin, Benjamin


[before December 22, 1781?]
Nous somme aux dessepoire mon cher monsieur destre engages pour samedis prochin ches mr Le marechalle de biront ce La ne peux ce rompe car cest son jours mes [mais] si vous aves la bontes de choisire de lundis ou düe mecredis prochin avec votre petis fils a qui nous disont mils chosse comme a vous ayent lhonneur destre votres humble et tres obeissente servente
GRUYN DE ST AUBAN
Faite moy reponse sille vous plois par la petite poste a moy düe jours que vous choisisee.
 
Addressed: A Monsieur / Monsieur franklin / A passy
